Citation Nr: 1436784	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for active duodenal ulcer (also claimed as peptic ulcer).

2.  Entitlement to service connection for a bone condition, to include arthritis of the spine and arthralgia, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June and September 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma.  The June rating decision denied service connection for skin and bone disorder, and the September rating decision denied, in pertinent part, reopening of service connection for active duodenal ulcer (also claimed as peptic ulcer) on the grounds of no new and material evidence.

In March and June 2011, the Veteran requested a Travel Board hearing, which was duly scheduled; but the Veteran failed to present, and he has not requested another hearing date.  Therefore, the Board deems the request for a hearing to be withdrawn.

In January 2014, the Board remanded the case for acquisition of Social Security disability records.  In compliance with the Board's directive, these records have been associated with the claims file.  


FINDING OF FACT

1.  By a June 1976 rating decision, the RO denied a claim of service connection for active duodenal ulcer.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's June 1976 decision relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the underlying claim.

3.  A bone condition was not incurred during active duty service; nor was arthritis manifested to a compensable degree within one year following service.
CONCLUSIONS OF LAW

1.  The June 1976 RO decision, which denied the Veteran's claim of service connection for active duodenal ulcer, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for active duodenal ulcer has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A bone disability, to include arthralgia and arthritis, was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Previously Denied Claim of Service Connection for an Ulcer

The Veteran initially filed a claim of service connection for an ulcer in May 1976.  By a June 1976 rating decision, the RO denied a claim of service connection for active duodenal ulcer.  The Veteran did not appeal the decision.  Thus, the decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

The June 1976 decision denied the Veteran's claim because the evidence did not show that the Veteran had a diagnosis of duodenal ulcer in service or within a year following service.  Essentially the claim was denied because the current ulcer was not shown to be related to service.

New evidence includes the Veteran's statements wherein he contends that service connection is warranted because he has an ulcer or similar problem related to in-service gastrointestinal symptoms regardless if there was a diagnosis.  Additionally, he contends that service connection is warranted as a result of exposure to herbicide agents such as Agent Orange.  Based on this information, the Board will reopen the claim based on the receipt of new and material evidence.  See 38 U.S.C.A. § 5108: 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section below.

II. Bone Disability

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in letters issued in July and August 2010 for the bone disability claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  He was also apprised of the criteria for service connection for disability due to Agent Orange exposure.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  The Veteran was also afforded an opportunity for a Board hearing, which he initially accepted, but subsequently abandoned.  Additionally, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits.

The Board notes that the Veteran was not afforded a VA examination on the issue of service connection for a bone disability, but finds that none is needed for resolution of this claim because there is not sufficient lay or medical evidence of any bone/spine problem prior to a post-service motor vehicle accident in September 1977.  That is, the evidence does not establish an in-service event, injury or disease to which the Veteran's claimed bone disability could possibly be related.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, VA's duty to assist has been met.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or more during a period of war or during peacetime service after December 31, 1946, certain disorders, including arthritis, if manifest to a degree of ten percent within one year from the date of termination of such service, shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be presumed, in the case of Agent Orange exposed veterans, for those diseases listed at 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013).  For a disease not presumed under the regulation to be caused by herbicide exposure a veteran may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Facts and Analyses

The Board has reviewed all of the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  For the reasons that follow the Board finds that the evidence is against the claim.

The Veteran seeks service connection for a bone disability, including as due to Agent Orange exposure.  In October 2010, he clarified that his bone claim was for arthralgia/arthritis of the spine.  In any event, there is no record of any complaint, diagnosis, or treatment of any bone disability, including arthralgia and/or arthritis of the spine or elsewhere, during service or in the year after service.  Additionally, even later post-service evidence does not reflect that a bone disability manifested during service, or that arthritis manifested to a compensable degree within a year of service.  Service connection for a bone disability under 38 C.F.R. § 3.303(a), or for arthritis under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is therefore not warranted.  

As for service connection for a disease first diagnosed after service (38 C.F.R. § 3.303(d)), there is insufficient evidence of a bone problem prior to a September 1977 motor vehicle accident that occurred during the course of the Veteran's employment with the City of Detroit.  Moreover, the Board does not find the Veteran's late day assertion of in-service incurrence to be credible.  See, e.g., Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (providing that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (providing that the credibility of a witness can be impeached by a showing of . . . inconsistent statements).  Medical records associated with ensuing Workers' Compensation and disability retirement claims clearly document the Veteran as complaining of episodic low back pain and chronic right hip pain, and as attributing the onset of his problems to the September 1977 motor vehicle accident; and the Board finds those statements/admissions, which were made by the Veteran during the course of judicial proceedings a few years after his separation from service and approximate in time to his post-service workplace accident, to be highly probative evidence against service incurrence and evidence tending to show that the complaints were related to an intercurrent cause.  Owens, 7 Vet. App. 429.  

There is also no medical opinion evidence that relates a bone/spine disability to service, so service connection under 38 C.F.R. § 3.303(d) is not warranted.  At this point the weight of the evidence is decidedly against the claim.  

As for service connection for a bone disability due to Agent Orange exposure, even assuming, without it yet being established, that the Veteran was exposed to Agent Orange during service, noncancerous bone disabilities, including arthritis and arthralgia, are not among the diseases listed at 38 C.F.R. § 3.309(e), so service connection for a claimed bone disability cannot be presumed.  Moreover, the Veteran has not presented any competent supportive evidence of a relationship to Agent Orange exposure.  Combee, 34 F.3d 1039, 1042.  Thus, even if Agent Orange exposure is shown, the evidence is already sufficient to decide the claim.

To the extent that the Veteran himself suggests that there may be a relationship to Agent Orange exposure, it is not alleged or shown that the Veteran, as a lay person is qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation in a complex case such as this, so his contention is mere supposition and is of little probative weight.  

The Board accordingly finds that the weight of the evidence is against the claim.  See Evans, 12 Vet. App. at 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Service connection for a bone disability must therefore be denied and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.

ORDER

The Veteran's claim of service connection for active duodenal ulcer is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for a bone disability is denied.


REMAND

The Board finds that the reopened ulcer claim and the skin claim must be remanded for additional development.

The Veteran maintains that he was exposed, stateside, to Agent Orange during his Vietnam era service.  He reports (and military records confirm) that he was a member of an Air Force corrosion control team, and that he cleaned the insides/tanks of airplanes (specifically, B-52s) returning from missions in Vietnam.  According to the Veteran, these planes had been laden with Agent Orange.  As the provisions of 38 C.F.R. § 3.309(e) contemplate certain skin disorders, and as the Veteran has set out a prima facie case of in-service exposure to Agent Orange, further development in accordance with M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, is needed.   

Additionally, the Board notes that in his 2010 claim the Veteran merely stated that he was seeking service connection for skin; he did not restrict the claim to blackheads, or as due to Agent Orange exposure.  Accordingly, and as there is evidence, during service, of treatment for disorders involving the skin of the feet (see February and July1972 service treatment records re ulceration and tinea pedis), the Veteran should be accorded a VA examination.  

Next, in view of the current diagnoses and complaints of the Veteran, the Board finds that the reopened claim of service connection for an active duodenal ulcer should be broadened.  Thus, the Board will reccharacterize the claim as one of service connection for a gastrointestinal disorder.

Moreover, in May 2012 the Veteran was accorded a VA examination by a private physician, who returned diagnoses of gastroesophageal reflux and hiatal hernia.  The physician then opined that it is less likely than not that the Veteran's gastroesophageal reflux was not related to episodic stomach cramping in service in 1971 and 1972 because gastroesophageal reflux was not diagnosed or treated in-service, and because no reflux symptoms were documented in-service.  However, a May 1972 entry in service treatment records does in fact show that the Veteran was treated for nausea and vomiting, so the opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Moreover, an opinion regarding the Veteran's hiatal hernia was not provided.  Remand for a new VA examination is therefore warranted.

Finally, on remand, any more recent VA treatment records should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to verify, per M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o, the Veteran's claim of stateside exposure to Agent Orange while cleaning aircraft (B-52s) returning from missions in Vietnam to Wurtsmith Air Force Base, Michigan.  See June 2010 statement from Veteran for specific details.  For verification purposes the relevant timeframe is September 1971 to August 1972, and the Veteran's unit was the 379th Field Maintenance Squadron located at Wurtsmith Air Force Base, Michigan.  

2.  Make a formal determination, for the record, as to whether the Veteran was exposed to Agent Orange during his active duty service.

3.  Associate, with the claims file, VA medical records pertaining to the Veteran dated after September 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

4.  Thereafter, schedule the Veteran for a VA examination regarding his claims of service connection for a skin disorder and a gastrointestinal disorder.  

The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination; and the examiner must discuss the Veteran's complaints and notate them in the examination report.  All indicated tests must be done, and all findings reported in detail. 

(a) Following completion of the examination(s) and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that any current skin disorder, if found, and any current gastrointestinal disorder, if found, began during active duty service or is related to any incident of active duty service, including, if verified, in-service exposure to Agent Orange.

(b) In addition to all disorders found on examination, the examiner(s) must provide an opinion as to whether it is at least as likely as not that the Veteran's previously diagnosed (i) blackheads, (ii) gastroenteritis, (iii) gastroesophageal reflux, (iv) hiatal hernia, and (v) ulcer began during service or are related to any incident of active duty service.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

5.  Finally, after completion of all of the above and any other development deemed necessary, re-adjudicate the claims remaining on appeal.  If any benefit sought remains denied, provide the Veteran a supplemental statement of the case and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


